           Case 1:21-cr-00167-LJL Document 24
                                           25 Filed 09/02/21
                                                    09/03/21 Page 1 of 2




                                           September 2, 2021


BY EMAIL                                    REQUEST GRANTED.
Honorable Lewis J. Liman
                                            The Court approves the modification to defendant's
United States District Judge
Southern District of New York               bail conditions regarding travel as proposed.
Daniel Patrick Moynihan
                                                9/3/2021
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:     United States v. Jesus Alberto Brito Maldonado
        21 CR. 167 (LJL)

Dear Judge Liman,

         I respectfully write on behalf of my client, Jesus Brito, to request that he be permitted to travel to
the District of Pennsylvania for work from the evening of September 3 returning no later than September
6. Pretrial, as a matter of policy, does not consent but notes that Mr. Brito has been compliant with his
conditions of release. The Government takes no position on this request and defers to Pretrial.

         On 2/12/2021, the following bail conditions were set for Mr. Brito by Judge Gorenstein: $50,000
PRB; 3 FRP'S; Travel Limited to SDNY/EDNY; Surrender Travel Documents (family must turn in his
US and Dominican Passport); Pretrial Supervision As Directed by PTS; Deft to Submit to Urinalysis, If
Positive, Add Condition of Drug Testing/Treatment; Home Incarceration; Electronic Monitoring; Deft
Not to Possess Firearm/Destructive Device/Other Weapon. His conditions were modified shortly after his
release to allow him to go to the hospital for the birth of his first child. Mr. Brito has been fully compliant
with his conditions of release. His conditions were further modified to permit Mr. Brito’s placement on a
curfew enforced by electronic monitoring and to allow his travel to D N.J. for work.

         I request that Mr. Brito be permitted to travel to the District of Pennsylvania for work. Mr. Brito
is a baseball coach and trainer. One of the teams that he coaches and trains is scheduled to participate in
the 2021 Tom Kerrigano Memorial Baseball Tournament in York, Pennsylvania. The tournament begins
the morning of September 4 and ends September 6. I ask that the Court allow Mr. Brito to travel to York,
Pennsylvania the evening of September 3 and remain there with his team for the duration of the
tournament, until September 6. Mr. Brito would provide his itinerary and lodging to Pretrial Services in
advance.
         As mentioned above, Mr. Brito’s Pretrial Officer, Mohammed Ahmed, reports that he has been
compliant with his conditions of release.
                                          Respectfully submitted,
        Case 1:21-cr-00167-LJL Document 24
                                         /s/ Filed 09/02/21
                                        25         09/03/21 Page 2 of 2
                                          Zawadi Baharanyi
                                          Assistant Federal Defender
                                          917-612-2753
cc:   AUSA Jonathan Bodansky.
